DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1:
“1. A diaphragm pump for fluidizing and conveying dusts, 
wherein the pressure-resistant housing of the diaphragm pump is composed of two half-shells which are connected by means of a flange connection and into which a diaphragm and a loosening surface for feeding fluidizing and charging gas into the pressure vessel of the diaphragm pump are flanged, and
wherein a homogeneous feed of gas via a half-shell-shaped and gas- permeable loosening surface is provided and wherein porous metal with an adequately small pore size and filter fineness <20 pm is used for the filter material for the loosening surface.” Emphasis added. 
Claim 1 is indefinite because the terms “the pressure-resistant housing,” “the pressure vessel,” and “the filter material” lack antecedent basis. Claim 1 is also indefinite because it is unclear if the term “a half-shell-shaped and gas-permeable loosening surface” is the same as term “a loosening surface” recited previously. 
For the purpose of examination, claim 1 is interpreted as:
“1. A diaphragm pump for fluidizing and conveying dusts, 
wherein [[the]] a pressure-resistant housing of the diaphragm pump is composed of two half-shells which are connected by means of a flange connection and into which a diaphragm and a loosening surface for feeding fluidizing and charging gas into [[the]] a pressure vessel of the diaphragm pump are flanged, and
wherein a homogeneous feed of gas via [[a]] the half-shell-shaped and gas-permeable loosening surface is provided and wherein porous metal with an adequately small pore size and filter fineness <20 pm is used for [[the]] a filter material for the loosening surface.”

Claims 2–4 are indefinite because they depend on claim 1. 
Allowable Subject Matter
Claims 1–4 would be allowable if the current 35 U.S.C. §112(b) issues are overcome. Examiner notes that if the amendments to the noted 112 rejections are not deemed to correct the 112 issues, or if the scope of the claim is changed, a further search and retraction of the allowable subject matter may occur.  
Hannemann et al., US 2014/0112802 A1 (“Hannemann”) is considered the closest art. 
Regarding Claim 1:
Hannemann discloses the claimed limitation of that a diaphragm pump (Hannemann’s diaphragm 2) for fluidizing and conveying dusts. Hannemann Figure, [0041]. Hannemann also discloses a pressure-resistant housing 1 of the diaphragm pump 2. Id. at Figure, [0040]. Hannemann also discloses a loosening surface (filter element for charging and expansion 5). Id. at Figure, [0046]. 
Hannemann does not disclose the claimed limitation of that the housing 1 is composed of two half-shells which are connected by means of a flange connection and into which a diaphragm and a loosening surface for feeding fluidizing and charging gas into the pressure vessel of the diaphragm pump are flanged. Hannemann also does not disclose the claimed limitation of that the loosening surface 5 is made of porous metal with an adequately small pore size and filter fineness of less than 20 microns. 
Claims 2–4 are allowable as they depend on claim 1. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ehrich et al., US 9,138,672 B2 (“Enrich”). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776